Citation Nr: 0939849	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory 
condition.  

2.  Entitlement to service connection for chronic neck 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
which, in pertinent part, denied the Veteran's claims for 
service connection for respiratory condition service 
connection for chronic neck disability.  The Veteran 
perfected an appeal with respect to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims file, the Board has determined 
that a remand is necessary.  

The Veteran's service treatment records showed that the 
Veteran sought treatment for respiratory difficulties 
numerous times while on active duty.  Specifically, the 
Veteran was diagnosed with spontaneous pneumothorax in 
February 1988.  Subsequent service treatment records showed 
continued difficulty with shortness of breath, wheezing, and 
other respiratory difficulties.  

A service treatment record revealed that the Veteran was 
exposed to hazardous material in the Kuwait/Saudi theater in 
support of Operation Desert Shield/Storm between February 
1991 and March 1991.  Specifically, the Veteran was exposed 
to significant levels of sulfur dioxide and hydrogen sulfide 
gas due to oil well fires. 

The Board points out that, as a Persian Gulf War veteran, 
compensation may be established for objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent prior to December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 
(2009).  

The Veteran was examined in May 2005.  Significantly, the 
examination report did not address the possibility of an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The 
examination report mentioned that the Veteran had been 
treated for numerous episodes of chronic bronchitis and had 
missed several days of work due to his condition.  However, 
the examination report failed to discuss whether these 
episodes were related to his documented in-service 
respiratory issues.  Accordingly, a new medical examination 
is necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Thus, further examination is warranted 
to identify any chronic disabilities manifested by the 
claimed symptoms and to address whether such symptomatology 
is a separate and distinct diagnosed disability related to 
service, qualifies as an undiagnosed illness (for example, a 
respiratory condition), or such symptomatology is a 
manifestation of a disability that may be determined to 
warrant service connection (for example, residuals of a 
collapsed lung).  

In light of the above, the RO should arrange for the Veteran 
to undergo VA examination, by appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that, 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claims for service 
connection (as the original claims will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2009).  

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates).

The Board points out that the Veteran indicated, during the 
May 2005 VA medical examination, that he has received 
treatment for his chronic neck condition from a private 
physician; however, these records have not been obtained.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, in its notice letter, the RO should request 
that the Veteran provide authorization to enable it to obtain 
identified private medical records.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. However, identification of 
specific actions requested on remand does not relieve the VA 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the VA should 
also undertake any other development (to include an 
examination) or notification action deemed warranted by the 
VCAA prior to readjudicating the claims on appeal.  The VA's 
readjudication of the claims remaining on appeal should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide specific notice as to the 
type of evidence necessary to 
substantiate the claims on appeal, to 
include service connection claims under 
38 C.F.R. § 3.317.  The RO should also 
ensure that its letter meets the 
requirements of Dingess, as regards 
disability ratings and effective dates, 
should service connection be granted on 
appeal.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's neck disability, should be 
requested.  The Veteran should be asked 
to supply the names, addresses, and 
approximate dates of treatment for any 
private medical care provider.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo VA examination by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should provide details about 
the onset, frequency, duration, and 
severity of the symptoms of the Veteran's 
respiratory condition.  The examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that the 
Veteran's respiratory condition was 
incurred in, or aggravated by, active 
duty. 

For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2009).  Finally, the 
appropriate examiner should express his 
or her opinion as to whether any 
disability manifested by shortness of 
breath, wheezing, or coughing, is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).  

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed, to include 
discussion of the May 2005 VA examination 
report and the Veteran's service 
treatment records which showed a 
spontaneous pneumothorax and exposure to 
toxins, as appropriate, and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason(s) why.  

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the Veteran's claims 
for service connection, in light of all 
pertinent evidence and legal authority.  
In adjudicating each claim for service 
connection, all applicable theories of 
entitlement to service connection should 
be considered, to include direct service 
connection or due to undiagnosed illness, 
as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


